930 P.2d 873 (1996)
145 Or. App. 477
In the Matter of Audrey HARRIS, Respondent,
v.
OREGON STATE BOARD OF HIGHER EDUCATION, Appellant.
16-95-00611; CA A88926.
Court of Appeals of Oregon.
Argued and Submitted October 17, 1996.
Decided December 24, 1996.
Pamela G. Wood, Assistant Attorney General, argued the cause for appellant. With her on the brief were Theodore Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
No appearance by respondent.
Before WARREN, P.J., and EDMONDS and ARMSTRONG, JJ.
PER CURIAM.
Defendant, Oregon State Board of Higher Education (the Board), appeals a circuit court judgment reversing the Board's order that held that plaintiff did not meet the residency requirements that would qualify her for the tuition rates of an Oregon resident at the University of Oregon. We reverse.
The circuit court's review was for substantial evidence and errors of law, ORS 183.484, and we review the circuit court's decision to determine whether it properly applied its standard of review. United Citizens v. Oregon Environmental Quality Comm., 104 Or. App. 51, 799 P.2d 665 (1990), rev. den. 311 Or. 151, 806 P.2d 129 (1991).
On review, we agree with the Board that the trial court overstepped its permissible scope of review under ORS 183.484(4)(c) by substituting its judgment for that of the Board. The Board found that petitioner's evidence failed to rebut the presumption that she was in Oregon primarily for educational purposes and the trial court reversed on the ground that it was not similarly persuaded. We conclude that substantial evidence supports the Board's findings. The trial court's contrary determination otherwise was error.
Reversed and remanded with instructions to reinstate Board's order.